Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 1 of 6
Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 2 of 6
Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 3 of 6
Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 4 of 6
Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 5 of 6
Case 19-10825-amc   Doc 25   Filed 07/29/19 Entered 07/29/19 14:39:11   Desc Main
                             Document     Page 6 of 6
